EXHIBIT 1
   MCGUIREWOODS LLP
 1 JAMIE D. WELLS SBN #290827
   Two Embarcadero Center
 2 Suite 1300
   San Francisco, CA 94111-3821
 3 Telephone: 415.844.9944
   Facsimile: 415.844.9922
 4

 5 K. ISSAC DEVYVER (admitted pro hac vice)
   KARLA L. JOHNSON (admitted pro hac vice)
 6 Tower Two-Sixty
   260 Forbes Avenue, Suite 1800
 7 Pittsburgh, PA 15222
   Telephone: 412-667-6000
 8 Facsimile: 412-667-6050

 9 Attorneys for Defendant Wells Fargo Bank, N.A.
10

11
                              UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
13
     EDUARDO PENA individually and on behalf
14   of all others similarly situated,              Case No. 3:19-cv-04065-MMC
15
                        Plaintiffs,
16
           V.                                       DECLARATION OF KENT GERLOFF IN
17                                                  SUPPORT OF WELLS FARGO'S
     WELLS FARGO BANK, N.A.,                        MOTION STAY DISCOVERY, AND IN
18                                                  THE ALTERNATIVE, TO BIFURCATE
19                      Defendants.                 DISCOVERY

20

21

22

23

24

25

26

27

28        DECLARATION IN SUPPORT OF WELLS FARGO'S MOTION STAY DISCOVERY, AND IN THE
                             ALTERNATIVE, BIFURCATE DISCOVERY
1           I, Kent Gerloff, declare and state as follows:

2           1.      I am cu1Tently employed by Wells Fargo Bank, N.A. as a Lending Manager for Wells

3 Fargo Auto, a position I have held since approximately 2006.

4           2.      As a Lending Manager, it is pmi of my job responsibilities to evaluate documents

5 submitted in connection with applications for auto financing, including the application and related

6 documents, the applicant's credit repmi, and the Wells Fargo account notes related to the

 7 application. I also manage a team of underwriters that make lending decisions related to auto

 8 financing.

 9          3.       I am lmowledgeable about the facts set forth below based on my personal knowledge

10 or from my review of Mr. Pefia' s application for direct auto financing and related documents, his

11   credit repmi, and Wells Fargo account notes for his application, all of which are business records

12 maintained by Wells Fargo in the ordinm·y course of its business.

13          4.       In executing this Declaration, I do not intend to, and Wells Fargo has not authorized

14 me, to waive any privileges Wells Fargo may have as to any proprietary, trade secret, and/or

15   confidential information, or as to any attorney-client communication or infmmation developed in

16 anticipation of, or in response to, litigation.

17          5.       I submit this Declaration in Suppmi of Wells Fargo's Motion to Stay, or in the

18 Alternative, Bifurcate Discovery.

19          6.       I have reviewed the documents and account notes related to Plaintiff Eduardo Pena's

20 November 9, 2018 application for direct auto financing.

21          7.       Mr. Pefia applied online for direct auto financing and provided an acknowledgement

22   that Wells Fargo would pull his credit repmi from a credit bureau in order for his application to

23   move forward.

24           8.      A credit bureau alert prompted Wells Fargo to request a signed SSA-89 fo1m and a

25   copy of the applicant's Social Security card from Mr. Pefia.

26           9.      That same day, a sales representative reached out to Mr. Pefia and asked for these

27 materials in order to submit the application for underwriter review.

28                                                      1
            DECLARATION IN SUPPORT OF WELLS FARGO'S MOTION STAY DISCOVERY, AND IN THE
                               ALTERNATIVE, BIFURCATE DISCOVERY
1           10.    Both items were received on November 30, 2019.

2           11.    However, a review indicated that the SSA-89 form was not physically signed and the

3 Social Security card was for work pmposes only.

4           12.     Social Security cards for work pmposes only require a copy of the applicant's valid

5 work permit or visa to move forward in the application process.

6           13.     Had Mr. Peria provided a valid DACA authorization to Wells Fargo, that would have

7 satisfied the work authorization or visa requirement, and Mr. Peria would have been allowed to

 8 advance in the application process and be considered for direct auto financing.

 9          14.     Mr. Peria never provided a properly signed SSA-89, or valid work permit, visa, or

10 DACA authorization.

11          15.     The requested financing from Mr. Peria was reviewed by Wells Fargo's underwriting

12 group, and the underwriter's notes reflect that there was possible approval for the financing.

13          16.     As a result of Mr. Peria's failure to provide appropriate documentation to permit the

14 application process to move forward, his application sat for a period of time and underwriting could

15   not move forward with this request for direct auto financing.

16          17.     The application was declined on December 19, 2018 because his United States

17 residency status could not be verified, due to his failure to send in a properly signed SSA-89 or valid

18 work permit, visa or DACA authorization for review and verification by Wells Fargo.

19          18.     The accom1t notes for Mr. Peria's application reflect, "U68 App, work visa never

20 send in for review, decline due to US residency not verified."

21           19.    This is the reason listed in the letter provided to Mr. Peria, attached hereto as Exhibit

22 A ("United States residency status can't be verified").

23          20.     Mr. Peria's failure to provide the requested documentation was the reason for Wells

24   Fargo's inability to continue processing his application, which ultimately resulted in the denial of

25   his application.

26

27

28                                                      2
            DECLARATION IN SUPPORT OF WELLS FARGO'S MOTION STAY DISCOVERY, AND IN THE
                               ALTERNATIVE, BIFURCATE DISCOVERY
 1        I declare under penalty of pe1jury under the laws of the United States of America that the

2 foregoing is true and cor1ec{ /
 3        Executed at   /4
                         0
                             /J(({ ~ f+ton this;?gday of October, 2019.
4
 5
 6                                            By:

 7

 8

 9

10
11

12
13

14

15
16

17

18

19
20
21
22

23

24

25

26
27

28                                                  3
          DECLARATION IN SUPPORT OF WELLS FARGO'S MOTION STAY DISCOVERY, AND IN THE
                             ALTERNATIVE, BIFURCATE DISCOVERY
EXHIBIT A
